   Case: 3:20-cr-00083-TMR Doc #: 44 Filed: 12/19/20 Page: 1 of 4 PAGEID #: 129




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

UNITED STATES OF AMERICA,                         :       Case No. 3:20-cr-083

               Plaintiff,                         :       Judge Thomas M. Rose

       v.                                         :

CHRISTOPHER J. STARGELL,                          :

               Defendant.                         :


                            PRELIMINARY ORDER OF FORFEITURE

       Upon the United States’ Motion for Preliminary Order of Forfeiture and the Court’s review

of the evidence in the record, including the Plea Agreement, the Court HEREBY FINDS THAT:

       On August 11, 2020, a grand jury in the Southern District of Ohio returned a two-count

Indictment, charging Christopher J. Stargell (hereinafter the “Defendant”) in Count 1 with fraud

against the Supplemental Nutrition Assistance Program (SNAP), in violation of 7 U.S.C.

§ 2024(b); and in Count 2 with conspiracy to knowingly and intentionally possess with intent to

distribute and distribute in excess of 50 grams of a mixture of substance containing a detectable

amount of methamphetamine, its salts, isomers, or salts of its isomers, a Schedule II Controlled

Substance, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(l)(B)(viii), and 846.

       Pursuant to Fed. R. Crim. P. 32.2(a), Forfeiture Allegation 1 in the Indictment provided

notice to the Defendant that the United States would seek the forfeiture, pursuant to 18 U.S.C.

§ 981(a)(1)(C) and 28 U.S.C. § 2461(c), of any property, real or personal, which constitutes or is

derived from proceeds traceable to the violation set forth in Count 1 of the Indictment, and pursuant

to 7 U.S.C. § 2024(f), of all property, real and personal, used in a transaction or attempted

transaction, to commit, or to facilitate the commission of, such violation, or proceeds traceable to
   Case: 3:20-cr-00083-TMR Doc #: 44 Filed: 12/19/20 Page: 2 of 4 PAGEID #: 130




such violation. Forfeiture Allegation 2 provided notice to the Defendant that the United States

would seek the forfeiture, pursuant to 21 U.S.C. § 853(a), of any property constituting, or derived

from, any proceeds the Defendant obtained, directly or indirectly, as a result of the offense charged

in Count 2 of the Indictment, and any property used, or intended to be used, in any manner or part,

to commit, or to facilitate the commission of such violation.

       The forfeiture allegations identified miscellaneous cell phones, firearms and ammunition,

and computer/electronic equipment for forfeiture, which are more specifically described as follows

(the “subject property”):

       •     1 round FC Luger 9mm ammunition;

       •     20 rounds of Luger Tulammo ammunition;

       •     2 Ruger magazines each containing 7 rounds of 9mm hollow point Luger;

       •     Motorola cell phone with broken screen, Serial No. 351840099607578;

       •     Motorola cell phone, blue/black, Serial No. 352168103380464;

       •     iPhone S-1 cell phone, pink, Serial No. 355681073780916;

       •     My Passport portable storage drive, Serial No. WX51AC071829;

       •     Winchester 12 gauge Rifle, Serial No. L1532391;

       •     Mossberg bolt action 22, no Serial No.;

       •     US Arms 800, 12 gauge shotgun, Serial No. 201010; and

       •     32 Caliber Handgun, Serial No. 1167649 with 21 rounds of ammunition.

       On or about November 20, 2020, the Defendant entered into a Plea Agreement with the

United States in which the Defendant agreed to plead guilty to Counts 1 and 2 of the Indictment

and agreed to the immediate forfeiture of the miscellaneous cell phones, firearms and ammunition,

and computer/electronic equipment, as further described above.
                                                 2
   Case: 3:20-cr-00083-TMR Doc #: 44 Filed: 12/19/20 Page: 3 of 4 PAGEID #: 131




       The Defendant entered pleas of guilty to Counts 1 and 2 of the Indictment on November

20, 2020.

       The subject property is forfeitable, pursuant to 18 U.S.C § 981(a)(1)(C) and 28 U.S.C.

§ 2461(c), 7 U.S.C. § 2024(f), and/or 21 U.S.C. § 853(a). The Defendant had an interest in the

subject property.

       The United States has established the requisite nexus between the subject property and the

Defendant’s offenses.

       THEREFORE, IT IS HEREBY ORDERED THAT:

       1.      All right, title, and interest in the subject property is condemned and forfeited to the

United States pursuant to 18 U.S.C § 981(a)(1)(C) and 28 U.S.C. § 2461(c), 7 U.S.C. § 2024(f),

and/or 21 U.S.C. § 853(a).

       2.      The United States is authorized to seize the subject property, pursuant to 21 U.S.C.

§ 853(g) and Fed. R. Crim. P. 32.2(b)(3), whether held by the Defendant or a third party; conduct

any discovery for identifying, locating, or disposing of the property; and to commence proceedings

that comply with any statutes governing third party rights.

       3.      In accordance with the direction provided by the Attorney General and Fed. R.

Crim. P. 32.2(b)(6), the United States shall publish notice of this Order and send notice to any

person who reasonably appears to be a potential claimant with standing to contest the forfeiture in

the ancillary proceeding.    Publication must take place as described in Supplemental Rule

G(4)(a)(iii) of the Federal Rules of Civil Procedure, and may be by any means described in

Supplemental Rule G(4)(a)(iv). Publication is unnecessary if any exception in Supplemental Rule

G(4)(a)(i) applies.

       4.      The notice must describe the forfeited property, state the times under the applicable

                                                  3
   Case: 3:20-cr-00083-TMR Doc #: 44 Filed: 12/19/20 Page: 4 of 4 PAGEID #: 132




statute when a petition contesting the forfeiture must be filed, and state the name and contact

information for the Assistant United States Attorney to be served with the petition. The notice

may be sent in accordance with Supplemental Rules G(4)(b)(iii)-(v).

       5.      Pursuant to 21 U.S.C. § 853(n)(2), any person, other than the Defendant, asserting

a legal interest in the subject property, who wishes to contest the forfeiture of the subject property

must, within thirty (30) days of the final publication of notice or of receipt of actual notice,

whichever is earlier, file a petition in the United States District Court for the Southern District of

Ohio for a hearing to adjudicate the validity of the alleged legal interest in the subject property.

       6.      Any petition filed by a third party shall be signed by the petitioner under penalty of

perjury and shall set forth the nature and extent of the petitioner’s right, title, or interest in the

property; the time and circumstances of the petitioner’s acquisition of the right, title, or interest in

the property; any additional facts supporting the petitioner’s claim; and the relief sought.

       7.      The United States shall have clear title to the subject property following the Court’s

disposition of all third party interests, or if no third party petitions are timely filed, following the

expiration of the period provided by statute for the filing of third party petitions.

       8.      In accordance with the Plea Agreement, this Preliminary Order of Forfeiture is final

as to the Defendant and shall be made part of the sentence and included in the Judgment. This

Order remains preliminary as to third parties until the ancillary proceeding is concluded.

SO ORDERED:


Dated: December 19, 2020                     *s/Thomas M. Rose
                                       ________________________________________
                                             THOMAS M. ROSE
                                             UNITED STATES DISTRICT JUDGE



                                                   4
